Citation Nr: 0609194	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-28 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
frostbite of the feet.

2.  Entitlement to service connection for residuals of 
frostbite of the feet, including peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to 
December 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO in Cleveland, Ohio 
that determined that new and material evidence had not been 
received to reopen a claim for service connection for 
residuals of frostbite of the feet, including peripheral 
neuropathy.


FINDINGS OF FACT

1.  In an unappealed October 1999 decision, the Board denied 
service connection for residuals of frostbite of the feet.  
That decision then became final.

2.  Evidence received since the October 1999 decision 
includes some evidence which was not previously submitted to 
agency decisionmakers and is neither cumulative nor 
redundant, and which relates to an unestablished fact 
necessary to substantiate the claim.

3.  Claimed residuals of frostbite of the feet, including 
peripheral neuropathy, were first diagnosed many years after 
service, and are not of service origin or related to any 
incident of service.
 
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for residuals of frostbite of 
the feet.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2005).

2.  Residuals of frostbite of the feet, including peripheral 
neuropathy, were not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in January 2003 and January 
2004, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the 
application to reopen a claim for service connection for 
residuals of frostbite of the feet, and the claim for service 
connection for residuals of frostbite of the feet, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an August 
2003 Statement of the Case (SOC), and an October 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, and post-
service medical records and examination reports.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions, including 
those raised at a December 1997 RO hearing; service medical 
and personnel records; VA outpatient and hospitalization 
records dated from 1957 to 2004; private medical records; a 
photocopy of an article about frostbite; and information from 
the National Personnel Records Center.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence 

In a May 2003 rating decision, the RO determined that new and 
material evidence had not been received to reopen the 
previously denied claim for service connection for residuals 
of frostbite of the feet.  In an October 2005 SSOC, the RO 
determined that new and material evidence was received to 
reopen the claim, and denied the claim for service connection 
for residuals of frostbite of the feet on the merits.

Although the RO determined that new and material evidence was 
received to reopen the claim, this determination is not 
binding on the Board.  The Board must first decide whether 
evidence has been submitted which is both new and material to 
reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

In the present case, a claim for service connection for 
residuals of frostbite of the feet was previously denied on 
multiple occasions by the RO and the Board.  The claim was 
most recently denied in an unappealed October 1999 Board 
decision.  Hence, the October 1999 Board decision is final.  
However, the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Governing regulation provides that a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. 
§ 3.156(a) (2005).

When the Board denied the claim for service connection for 
residuals of frostbite of the feet in October 1999, it 
considered the veteran's service medical records from his 
period of active duty from November 1952 to December 1954.  
Such records reflect that the veteran was treated in late 
December 1953, when he dropped a projectile on his left foot.  
He said that his feet were cold at the time and he paid 
little attention to the accident until later when the pain 
began in his foot.  He was diagnosed with a contusion of the 
left foot and a fracture of the left great toe.  The examiner 
did not note any other abnormalities with respect to the 
feet.  Service medical records are negative for treatment or 
diagnosis of frostbite of the feet.  The veteran's feet were 
listed as normal on separation medical examination in 
December 1954.  At that time, the veteran reported a history 
of frostbite of the feet, but the examiner indicated that an 
examination was negative, and no disability was found.  In 
its October 1999 decision, the Board also considered post-
service medical records showing treatment for foot problems.  
The Board determined that new and material evidence had not 
been received to reopen a claim for service connection for 
residuals of frostbite of the feet.

In November 2002, the RO received the veteran's application 
to reopen a claim for service connection for residuals of 
frostbite of the feet, including neuropathy of the feet.

Additional evidence submitted since the October 1999 decision 
includes a July 2003 letter from G. M. Bell, MD, in which he 
stated that he had reviewed the veteran's service medical 
records and VA medical records.  He opined that there was a 
remote possibility that frostbite was a co-factor in the 
veteran's symptoms of peripheral neuropathy.  This letter is 
both new and material, as it was not previously submitted to 
VA, and it tends to show that the veteran's current 
peripheral neuropathy may be related to service.  Thus, it 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

The Board therefore finds that the previously denied claim 
for service connection for residuals of frostbite of the feet 
has been reopened by new and material evidence, and thus the 
claim must be reviewed on a de novo basis.  Manio, supra.

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disorder of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2005).  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2005).

The veteran served on active duty from November 1952 to 
December 1954, including service in Korea, where he was 
assigned to an ammunition company.  Service personnel records 
reflect that the veteran did not receive any combat 
citations.  Service personnel records and the veteran's own 
statements show that he did not engage in combat with the 
enemy.  Hence, he is not entitled to the combat presumptions 
of 38 U.S.C.A. § 1154(b) with respect to his assertion that 
he incurred frostbite in service.

The veteran claims service connection for residuals of 
frostbite of the feet, to include peripheral neuropathy, 
which he asserts were incurred during military service.  His 
representative essentially contends that the December 1953 
service medical record of treatment for a fracture of the 
left great toe reflects that his feet were then frostbitten, 
as he did not immediately notice the pain in his toe, and as 
the record shows that the veteran reported that his feet were 
cold when he was injured.  In this regard, and as noted 
above, service medical records are entirely negative for 
treatment or diagnosis of frostbite of the feet, including 
the December 1953 treatment records.  On separation medical 
examination in December 1954, the veteran reported a history 
of frostbite of the feet, but the examiner indicated that an 
examination was negative, and no disability was found.  

In January 1955, the veteran filed a claim for service 
connection for a frozen and broken left big toe.  He did not 
claim service connection for residuals of frostbite of the 
feet.  The RO subsequently granted service connection for 
residuals of a fracture of the left great toe.

Post-service medical records dated from 1957 to the 1980s 
primarily relate to treatment for alcohol dependence and 
related problems.  A VA hospital discharge summary dated in 
April 1957 reflects that a neurological examination was 
normal, as were the extremities.  A VA discharge summary 
reflects that the veteran was hospitalized from November 1962 
to January 1963 for psychiatric complaints.  A neurological 
examination was within normal limits.  At a February 1966 VA 
examination, the veteran reported that in 1953 while serving 
in the Ordnance Corps in Korea, his duties consisted of 
examining, grading and disarming ammunition returned from 
combat.

The first medical evidence of a foot disability is dated in 
1973.  A December 1973 VA discharge summary reflects that the 
veteran was diagnosed with traumatic arthritis of both feet.  
He had dermatitis of the hands, wrists, feet and ankles.  A 
neurological examination was negative.  The pertinent 
discharge diagnosis was nummular eczema of hands, wrists, 
ankles and feet.

An October 1975 private medical record from C. E. Keefer, MD, 
reflects that the veteran complained of itching and a sharp, 
hot feeling of the right foot, and pain and cramps in the 
left foot and left leg.  The diagnosis was generalized 
synovitis fasciitis with a moderate functional component.

A VA discharge summary reflects that the veteran was 
hospitalized from February 1980 to March 1980 for habitual 
excessive drinking.  During this admission, the podiatrist 
opined that the veteran had bilateral sensory polyneuropathy 
of questionable alcoholic etiology, or possible degenerative 
joint disease of the left first metatarsophalangeal joint, 
and degenerative joint disease of the right 2nd and 3rd 
metatarsophalangeal joints.

A February 1986 VA podiatry consultation report reflects that 
the veteran complained of aching feet and toenails which fell 
off.  On examination, there was decreased sensation to sharp 
and dull touch, and there were mycotic nails, pinch calluses 
and tinea pedis bilaterally.  The diagnostic impression was 
mycotic nails, chronic frostbite episodes, and pinch 
calluses.  An April 1995 VA outpatient treatment record 
reflects that the veteran reported that he had frostbite, and 
that his feet had been burning constantly since then.  He 
presented a document showing that he had frostbite of the 
feet.  The pertinent diagnosis was peripheral neuropathy 
which might be related to a history of frostbite, but that 
additional studies were necessary to rule out other suspected 
causes.  In August 1988, the veteran gave a history of 
frostbitten feet, and complained of blisters on the bottom of 
both feet.  The diagnostic impression was probable ischemic 
bullae and areas of dry gangrene secondary to old frostbite 
injury.

At a November 1996 VA examination of the feet, the veteran 
complained of pain in the left great toe, and occasional left 
foot numbness.  He reported that he injured his left foot in 
Korea when it was extremely cold.  The diagnoses were 
residual of fracture of the left great toe, and history of 
frostbite of the feet.  

A September 2002 private medical record from Dr. Bell 
reflects that the veteran complained of episodes of burning 
and itching on the soles of both feet.  He noted that the 
veteran had been treated for similar complaints in 1998, and 
that an electromyography in 1998 was consistent with 
peripheral neuropathy.  He said he was puzzled by the 
intermittent nature of the veteran's symptoms, which the 
veteran reported were not currently present.

A January 2003 VA outpatient treatment record reflects that 
the veteran reported that he had frostbite, and had pain and 
itching in his feet since service in Korea.  The diagnosis 
was peripheral neuropathy.  A February 2003 nerve conduction 
velocity study was consistent with a primarily axonal 
sensorimotor polyneuropathy.  Subsequent treatment records 
reflect treatment for peripheral neuropathy.

By a letter dated in July 2003, Dr. Bell noted that he had 
reviewed the veteran's service medical records and VA medical 
records and stated, "He has evidence of peripheral 
neuropathy to explain symptoms and I can only say that there 
is a remote possibility that frostbite is a co-factor in his 
symptoms."

At an October 2004 VA cold injury protocol examination, the 
veteran reported that he was treated for a cold injury to the 
feet during service in Korea.  He said he worked in 
maintenance at that time.  The veteran complained of current 
burning and itching of the feet and toes, and recurrent 
fungal infections of the feet and toes.  He had no breakdown 
of ulceration or frostbite scars, and did not have diabetes.  
He complained of numbness, tingling and burning in both feet 
and all of his toes.  He reported excess sweating.  

On examination, his feet, particularly the arches, were 
tender.  There was a moderate decrease in sensation to pain 
and light touch in both feet and toes extending to the 
ankles.  The diagnoses were avascular necrosis of the head of 
the right second metatarsal, severe fungus infection of the 
toenails, and bunions of both great toes.  The examiner 
reviewed the veteran's service medical records, and opined 
that although the polyneuropathy of the lower extremities 
could have been caused by previous cold weather injuries, the 
polyneuropathy should have appeared relatively soon after the 
alleged cold weather injury.  He stated, "Thus, it would be 
pure speculation on the part of this examiner to say that the 
currently diagnosed polyneuropathy of the bilateral lower 
extremities is due to any previous cold weather injury."  He 
concluded that a careful review of the claims file did not 
indicate anything that would contradict the previous findings 
that the veteran did not have disability resulting from cold 
weather injury to the feet.

The veteran has asserted that he incurred frostbite of the 
feet during his period of active service.  As a layman, he is 
not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his residuals of frostbite of the feet began in service, does 
not constitute competent medical evidence of causality.  
LeShore v. Brown, 8 Vet. App. 406 (1995). 

The Board finds that the medical evidence does not show that 
the veteran was treated for frostbite in service.  Although 
some of the service medical records show that the veteran 
reported that his feet were cold when he injured his left 
foot in December 1953, the records of treatment at that time 
do not reflect a cold weather injury, as distinguished from 
cold feet.  Although the veteran complained of frostbite on 
separation examination in December 1954, the examiner found 
no current residuals of frostbite of the feet at that time.  
Post-service medical records are negative for a foot 
disability until 1973, when the veteran was diagnosed with 
traumatic arthritis of the feet.  VA neurological 
examinations were normal in 1957 and 1963, and peripheral 
neuropathy was not diagnosed until February 1980, more than 
25 years after separation from service, when a podiatrist 
diagnosed bilateral sensory polyneuropathy of questionable 
alcoholic etiology.  

Some of the subsequent VA medical records diagnosed 
peripheral neuropathy possibly related to a history of 
frostbite, but such records are clearly based on the 
veteran's reported history of frostbite.  Dr. Bell opined 
that there was a remote possibility that the current 
peripheral neuropathy was related to frostbite, and a VA 
examiner opined that the veteran did not have disability 
resulting from cold weather injury to the feet.  The weight 
of the evidence does not show that the veteran incurred 
frostbite in service, and does not show that any current foot 
disability is related to service.

The preponderance of the evidence is against the veteran's 
claim for service connection for residuals of frostbite of 
the feet.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  





ORDER

New and material evidence having been received, the claim for 
service connection for residuals of frostbite of the feet is 
reopened, and the appeal is allowed to this extent only.

Service connection for residuals of frostbite of the feet, to 
include peripheral neuropathy, is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


